DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 04/25/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of US Patent No. 10,797,137 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
 Regarding claim 1, the prior art of record does not teach or suggest the combination of limitations including performing the first thermal anneal of the alloy layer and the first element-based semiconductor substrate is performed at a temperature of 300oC to 460oC, wherein the first thermal anneal causes the second element in the alloy layer to migrate towards a first surface of the alloy layer away from the semiconductor substrate along with the other limitations of claim 1.
Claims 2-9 are allowable as they depend from and include all of the limitations of allowable claim 1.
Regarding claim 10, the prior art of record does not teach or suggest the combination of limitations including performing the first thermal anneal of the alloy layer and the first element-based substrate at a temperature of 300oC to 460oC, where the first thermal anneal causes the second element in the alloy layer to migrate towards a second surface of the alloy layer opposing the interface along with the other limitations of claim 10.
Claims 11-14 are allowable as they depend from and include all of the limitations of allowable claim 10.
Regarding claim 15, the prior art of record does not teach or suggest the combination of limitations including where the alloy layer comprises an Sn-rich portion that is formed by a thermal anneal process at a temperature of 300oC to 460oC, wherein a concentration of the Sn in the Sn-rich portion of the alloy layer ranges from 14 atomic% to 25 atomic% based on a total amount of the Ge and the Sn in the alloy layer along with the other limitations of claim 15.
Claims 16-20 are allowable as they depend from and include all of the limitations of allowable claim 15.
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Huang et al. (US 2018/0076324) teaches where an interfacial layer contacting a Schottky contact comprises GeSn and is formed in a processing chamber with a temperature between about 250oC and 400oC (Paragraph 0018). However, Huang does not teach having the GeSn layer heat treated after formation such that a Sn-rich portion of the GeSn layer results where the concentration of Sn in the Sn-rich portion ranges from 14 atomic% to 25 atomic% based on a total amount of the Ge and the Sn in the alloy layer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC K ASHBAHIAN/Primary Examiner, Art Unit 2891